Citation Nr: 9901043	
Decision Date: 01/15/99    Archive Date: 01/22/99

DOCKET NO.  96-30 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right ankle sprain.

2.  Entitlement to service connection for a bilateral foot 
disability, to include bunions.


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1977 to January 
1990.

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from the July 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).  The Board remanded this case to the RO 
for additional development in July 1997, and the case was 
subsequently returned to the Board for further appellate 
consideration.

In his July 1996 VA Form 9, the veteran requested a hearing 
before the Board, and later changed his request to a hearing 
before the RO.  A hearing notification letter dated July 29, 
1996 set the hearing for August 8, 1996.  A letter from the 
veterans wife dated August 1996 stated that the veteran 
could not attend and requested that the hearing be 
rescheduled.  A hearing notification letter dated September 
9, 1996 set the next hearing for September 26, 1996.  A 
notation in the claims file indicates that the veteran did 
not appear for this hearing.  Given that no request for a 
postponement, showing of good cause for failure to appear, or 
proper request for a new hearing is of record, appellate 
review of the case may now proceed as though the request for 
a hearing is withdrawn.  38 C.F.R. § 20.702(d) (1998).



CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he is entitled to service 
connection for residuals of a right ankle sprain and bunions 
of both feet.  The veteran claims that he fractured his right 
ankle while serving in Germany in 1983.  Moreover, he 
believes that wearing boots in service caused the development 
of bunions on both of his big toes.  For the foregoing 
reasons, he believes the RO incorrectly denied the benefits 
sought on appeal.



DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the veterans claim of entitlement to 
service connection for residuals of a right ankle sprain.  
The Board further finds that the evidence supports a grant of 
entitlement to service connection for a bilateral foot 
disability, to include bunions.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans claim has been obtained.

2.  There is no competent medical evidence linking any 
current disability of the veterans right ankle with his 
period of active service.

3.  Competent medical evidence relates the veterans current 
bilateral foot disability, to include bunions, with his 
period of active service.



CONCLUSIONS OF LAW

1.  Residuals of a right ankle sprain were not incurred in or 
aggravated by active service.  38 U.S.C.A. § §  1131, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998).

2.  A bilateral foot disability, to include bunions, was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ § 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 
(1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran may be granted service connection for a disease or 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§ 1131(West 1991); 38 C.F.R. § 3.303 (1998).  As a 
preliminary matter, the Board finds that the veteran has 
submitted well-grounded claims and that VA has properly 
assisted him in the development of those claims.  38 U.S.C.A. 
§ 5107(a) (West 1991).

In the present case, the veteran claims that his right ankle 
disability and bilateral foot bunions were incurred on active 
duty.  Service medical records show that in August 1979, the 
veteran complained of pain in his left great toe.  Objective 
findings were swelling and point tenderness of the medial 
aspect of the left foot opposite the metatarsal joint.  In 
March 1980, the veteran reported twisting his right ankle.  
Examination found no swelling and good range of motion and 
strength.  The veteran again sprained his right ankle in June 
1982.  The ankle was observed to be tender to palpation and 
to exhibit mild edema.  In August 1982, the veteran continued 
to complain of pain, tenderness, and crepitation.  The 
physician found mild swelling and pain with motion, and 
assessed the ankle as a resolving sprain.  The following 
month, the ankle was tender to palpation with mild edema.  An 
x-ray disclosed perimalleolar soft tissue swelling due to 
right ankle sprain.

In December 1982, the veteran again sought treatment for 
recurrent right ankle pain.  Findings were full range of 
motion with pain and tenderness and minimal swelling due to a 
recurrent inversion sprain.  An x-ray performed at the time 
was normal.  In April 1983, the veteran complained of 
bilateral foot pain during the past year and of right ankle 
pain, with the right ankle giving out.  An examination of the 
right ankle showed full range of motion, with no pain, 
erythema, laxity or crepitus.  Swelling over the right 
lateral malleolus was noted.  The veterans feet were 
observed as having fallen longitudinal arches.  The veteran 
was diagnosed with unresolved inversion sprain of the right 
ankle and bilateral pes planus.  Later, the veteran was 
diagnosed with pes planus with foot varus and bilateral 
metatarsalgia, and orthotics were recommended for his feet.  
Thereafter, the service medical records do not mention any 
foot or ankle complaints or treatment and the right ankle 
sprain appeared to have resolved.

In a private medical report dated February 1995, Robert 
Shemwell, D.P.M. reported that the veteran suffered pain from 
arthritis in his right ankle, due to an injury sustained in 
service.  Upon examination, the veteran stood with a medial 
rotation of the right ankle, throwing the forefront into a 
pronation.  The doctor believed that as a result of the 
injury and the pronation, the veteran had developed a hallux 
valgus condition of both feet.

The veteran underwent a VA medical examination in October 
1997.  The veteran reported that he was currently unemployed 
because of his foot pain.  He stated that he took no 
medications and that he did not use any type of orthotic.  He 
complained of pain over the bilateral bunion joints, right 
worse than left, and pain in the arches of both feet with 
prolonged standing and walking.  Upon examination, the 
veteran walked with an essentially normal gait and could walk 
on tiptoes and heels bilaterally but complained of pain in 
the bunion joints of both feet when walking on tiptoe.  
Examination of the feet showed bilateral moderate pes planus 
deformities and bilateral hallux valgus deformities with 
overlying bunions of moderate severity.  There was tenderness 
to deep palpation over the arches bilaterally and the bunions 
were tender to deep palpation.  As for the ankles, the 
veteran had full range of motion without apparent pain.  The 
veteran was diagnosed with symptomatic bilateral pes planus 
deformity, symptomatic bilateral valgus deformity and 
bunions, and history of resolved right ankle sprain.  The 
examiner opined that the veteran did need orthotics for the 
pes planus deformities and possible surgery for the bunions.  
Moreover, the examiner believed that the veterans foot 
deformities preexisted service, though time in service may 
have aggravated the symptoms.  The examiner found no 
disability of the ankle.

Based upon the above findings, the Board concludes that the 
preponderance of the evidence is against a grant of service 
connection for residuals of right ankle sprain.  Though the 
service medical records contain a history of a sprain in 
service, this appears to have been a temporary injury that 
resolved with treatment.  The last treatment for the ankle 
occurred in 1983 and the veterans subsequent separation 
examination did not report any type of ankle disability.  
Moreover, the veteran has not submitted any evidence of 
treatment of the ankle following his time in service.  The 
Board recognizes the opinion of Dr. Shemwell that the 
veterans right ankle injury in service now has caused 
arthritis.  However, the veteran has provided no x-ray 
evidence that he currently suffers from arthritis.  The Board 
finds it notable that Dr. Shemwell formed his opinion without 
the assistance of the veterans claims file.  Therefore, the 
doctor apparently formed his opinion based solely upon the 
personal history furnished by the veteran, as he does not 
refer to any objective or clinical findings or to a review of 
medical records.  Medical opinions that clearly are based 
only on history are not sufficient to provide the necessary 
nexus.  Godfrey v. Brown, 8 Vet.App. 113 (1995); Swann v. 
Brown, 5 Vet.App. 229 (1993).  For the above reasons, the 
Board finds that the opinion of the VA examiner outweighs 
that of Dr. Shemwell.  The veteran did not relate a history 
of arthritis to the VA examiner nor did he complain about the 
right ankle.  The VA examiner reviewed the veterans claims 
file and, upon examination of the ankle, made no objective 
findings of a disability.  In conclusion, the Board finds 
that even if it were to accept the contention that the 
veteran currently suffers a right ankle disability, the 
preponderance of the evidence is against a finding that the 
veterans in-service injury has caused that disability.

The Board further concludes that the evidence supports the 
finding that the veterans bilateral foot disability, to 
include bunions, was either incurred in or aggravated by 
service.  The veteran related to the VA doctor that he began 
having problems with his feet during basic training.  The 
veterans first documented complaints in service were in 
1979.  By 1983, the veteran had been diagnosed with bilateral 
pes planus with foot varus and bilateral metatarsalgia.  Dr. 
Shemwell reported that the veteran had a hallux valgus 
condition of both feet.  The VA examiner diagnosed the 
veteran with symptomatic bilateral pes planus deformity and 
symptomatic bilateral valgus deformity with bunions.  Though 
the examiner believed that the veterans foot deformities 
preexisted service, he determined that time in service may 
have aggravated the condition.  Therefore, the Board finds 
that the evidence of record establishes that the veteran 
suffered foot disabilities in service, that he continues to 
suffer foot disabilities, and that these foot disabilities 
were aggravated by active service.


ORDER

Service connection for residuals of right ankle sprain is 
denied.

Service connection for a bilateral foot disability, to 
include bunions, is granted.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
